Citation Nr: 0924704	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-07 180	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for residuals of a right ankle injury with limitation of 
motion.

2. Entitlement to an initial rating higher than 10 percent 
for residuals of a right ankle injury, involving the 
superficial peroneal nerve.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from 
June 1998 to August 1999 and from February 2003 to February 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 2006 and in April 2006 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

The claim for increase for residuals of a right ankle injury, 
involving the superficial peroneal nerve, is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Marked limitation of motion of the right ankle is not 
demonstrated.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
residuals of a right ankle injury with limitation of motion 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5271 (2008).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in January 2005 and March 2006 on the underlying claim 
of service connection. Where, as here, service connection has 
been granted and the initial disability rating has been 
assigned, the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision rating the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating for residuals of a right ankle injury with limitation 
of motion.  Dingess, 19 Vet. App. 473, 490 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records. The Veteran 
was afforded VA examinations in March 2006, in September 
2006, and in August 2007.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, and 
fatigability are factors to be considered.  38 C.F.R. §§4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.



Traumatic arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, is rated as degenerative arthritis.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved. 

Limitation of motion of the ankle is rated under Diagnostic 
Code 5271.  The right ankle disability is currently rated 10 
percent under Diagnostic Code 5271.  Under Diagnostic Code 
5271, the criterion for the next higher rating, 20 percent, 
is marked limited motion of the ankle. 

With the foot at a 90 degree angle to the ankle as the 
neutral or starting position, a normal (full) range of motion 
of the ankle is: 0 degrees to 20 degrees of dorsiflexion and 
from 0 degrees to 45 degrees of plantar flexion or 65 degrees 
from full dorsiflexion to full plantar flexion.   38 C.F.R. § 
4.71, Plate II.

Factual Background 

The Veteran fractured her right ankle during service in 1998 
which was surgically repaired.  

On VA examination in March 2006, the Veteran complained of 
swelling and pain with weight bearing.  She stated that she 
was a teacher and her ankle disability restricted her 
physical activities and she was unable to play or coach 
basketball or track.  She also stated that she was unable to 
walk more than 45 to 60 minutes or stand for more than 30 
minutes.  She complained of flare-ups in cold and in wet 
weather.  On physical examination, the Veteran walked with a 
slight limp without an assistive device.  The ankle was 
diffusely swollen.  There was tenderness over the ankle.  
There were no signs of abnormal weight bearing.  Dorsiflexion 
was from 0 to 10 degrees and plantar flexion was from 0 to 40 
degrees with diminished inversion and eversion, but without 
pain.  There were no additional limitations by pain, 
weakness, fatigue, lack of endurance with repetitive use.  X-
rays showed postoperative changes, otherwise the X-rays were 
negative. 

On VA examination in September 2006, the Veteran stated that 
there had been no change in her condition, except she had 
more pain since she was on her feet more while teaching.  She 
complained of swelling and pain with weight bearing.  On 
physical examination, dorsiflexion was to 5 degrees and 
plantar flexion was to 40 degrees without pain.  Strength was 
normal.  There were no signs of abnormal weight bearing.  She 
was able to accomplish her job requirements as a teacher.  
There were no additional limitations by pain, weakness, 
fatigue, lack of endurance with repetitive use.  

On VA examination in August 2007, the Veteran complained of 
pain with prolonged walking or standing when working as a 
teacher, but she could accomplish the required tasks of her 
job with frequent pain.  She used a cane and also used a 
brace at work.  On physical examination, the right ankle was 
swollen.  Dorsiflexion was to 10 degrees and plantar flexion 
was to 40 degrees without pain.  There were no additional 
limitations by pain, weakness, fatigue, lack of endurance 
with repetitive use. 

In October 2007, on evaluation by a private physician, the 
Veteran stated that she still had pain and swelling and that 
she had to stand most of the day as a school teacher.  On 
physical examination, the right ankle was swollen.  
Dorsiflexion was to the neutral position and plantar flexion 
was 35 degrees with pain.  X-rays showed posttraumatic 
arthritis.  

In February 2009, the Veteran testified that she was a high 
school teacher and she was on her feet most of the day and 
when at home with her three young boys.  She also stated that 
she was unable to stand or walk more than 30 to 45 minutes 
and the ankle disability interfered with her daily 
activities.  



Analysis

The evidence shows that on the three VA examinations and the 
one private evaluation dorsiflexion was limited to 10, 5, 10, 
and 0 degrees and plantar flexion was limited to 40, 40, 40, 
and 35 degrees.  There were no additional limitations by 
pain, weakness, fatigue, or lack of endurance with repetitive 
use.  In each instance, the complete range of motion of the 
ankle was more than 50 percent of normal from full 
dorsiflexion to full plantar flexion (50/65, 45/65, 50/65, 
and 35/65 degrees).  

As there is more than 50 percent of full range of motion from 
dorsiflexion through to plantar flexion, the findings do not 
more nearly approximate or equate to marked limitation of 
motion of the ankle under Diagnostic Code 5271, considering 
functional loss under 38 C.F.R. §§ 4.40 (pain), 4.45 (pain on 
movement), and 4.59 (painful motion due to arthritis).

As the preponderance of the evidence is against the claim for 
initial rating higher than 10 percent under Diagnostic Code 
5271, the benefit-of-the-doubt standard does not apply. 38 
C.F.R. § 5107 (b).  

Extraschedular Rating

Although the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  



There must be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence.


ORDER

An initial rating higher than 10 percent for residuals of a 
right ankle injury with limitation of motion is denied.


REMAND

On the claim for increase for residuals of a right ankle 
injury, involving the superficial peroneal nerve, an EMG test 
in service revealed a severe, but incomplete nerve injury.  



In February 2009, the Veteran testified that she had foot 
drop.  As the Veteran's testimony signals a material change 
in the disability, a reexamination is needed to determine the 
current severity of the nerve injury.  38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA neurological 
examination to include electromyography 
(EMG) and a nerve conduction study 
(NCS) to determine the level of 
neurological impairment due to the 
right superficial peroneal nerve 
injury.  

The examiner is asked: 

a). To identify any organic changes, 
such as loss of reflexes, muscle 
atrophy, sensory disturbances, or pain;  

b). To comment on whether or not the 
findings, including the 
electrodiagnostic testing, equate to 
more than moderate incomplete 
paralysis, that is, severe incomplete 
paralysis or complete paralysis with 
weakened eversion of the foot; and, 

c). To describe the remaining foot 
function, pertaining to balance and 
propulsion, and whether the remaining 
function could be accomplished equally 
well by an amputation stump with 
prosthesis.

The claims folder should be made 
available to the examiner for review.

2. After the development requested has 
been completed, adjudicate the claim 
for increase for residuals of a right 
ankle injury, involving the superficial 
peroneal nerve.  If the benefit sought 
remains denied, furnish the Veteran and 
her representative a supplemental 
statement of the case and return the 
case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


